DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Claim Objections
Claims 8, 11, 15, and 17 are objected to because of the following informalities: 
In claim 8, the phrase "recurrent neural network (RKNN) model" should read "recurrent neural network (RNN) model". The term "infonnation" should read "information".
In claims 11 and 17, the term "hardeoded" should read "hardcoded". 
In claim 15, the term "turther" should read "further".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sarikaya et al. (US 10417566 B2, hereinafter Sarikaya).

Regarding claim 1, Sarikaya teaches: A computer-implemented method, the method comprising: collecting context information and a user input from an existing test case ([Col. 5, ln. 10-17] “The scenario-selecting component 118 defines, at the start of a particular dialog between the PDA component 104 and the SU component 106, the principal context-based feature values of that dialog. Those characteristics collectively constitute a particular dialog scenario. Upon the start of another dialog, the scenario-selecting component 118 defines another scenario.” [Col. 8, ln. 12-28] e.g., "Now referring to the training system 108, a collection component 126 collects training data that reflects utterances exchanged between the PDA component 104 and the SU component 106 over the course of several dialogs, and across different dialog scenarios associated with those dialogs.”); and
training a recurrent neural network (RNN) model with the collected context information and the user input to map each of the context information to the user input ([Col. 12, ln. 29-31] and Fig. 5, e.g., "More specifically, the second part 504 generates the state vectors {h1, h2, . . . , hn} using a recurrent neural network (RNN)."; [Abstract] e.g., "A computer-implemented technique is described herein for training a personal digital assistant (PDA) component and a simulated user (SU) component via a self-learning strategy."; [Col. 2, ln. 9-13] e.g., "According to another illustrative aspect, the SU component employs at least one neural network to map a particular PDA utterance (along with other context-based feature values) to a particular SU utterance."; Examiner notes that a “SU utterance” in [Col. 2, ln. 9-13] reads on a “user input” in claim, and a “PDA utterance” in [Col. 2, ln. 9-13] reads on “context information” in claim).

Regarding claim 2, Sarikaya teaches: The computer-implemented method of claim 1. Sarikaya further teaches: comprising applying the RNN model for prediction of the user input during testing ([Col. 8, ln. 7-11] e.g., "In brief, the PDA component 104 is expected to make the same inferences that it would upon interacting with a human being (where, for example, the PDA component 104 is expected to infer what task the user is attempting to complete based on the user's utterances)" [] “the SU learning component 116 can use a machine-learning technique to update the weighting values of a neural network, where those weighting values collectively constitute an SU-analysis component.”; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”).

Regarding claim 3, Sarikaya teaches: The computer-implemented method of claim 2. Sarikaya further teaches: wherein the prediction predicts the user input without a human interaction ([Col. 10, ln. 32-53] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance. For example, again assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the first neural network 402 might map this input parameter information into a high-level representation of the action to be taken, such as “arrival=BOS,” meaning that the arrival destination is Logan International Airport in Boston (BOS), MA. The second neural network 404 then maps “arrival=BOS” into the natural language expression, “I am flying to Boston, via Logan Airport.”).

Regarding claim 5, Sarikaya teaches: The computer-implemented method of claim 1. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”).  

Regarding claim 6, Sarikaya teaches: The computer-implemented method of claim 2. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”).

Regarding claim 8, Sarikaya teaches: A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform ([Col. 35, ln. 4-8] e.g., "According to a twentieth aspect, a computer-readable storage medium is described for storing computer-readable instructions, the computer-readable instructions, when executed by one or more processor devices, performing a method by a simulated user (SU) component.") of claim 1, and is similarly analyzed.

Regarding claim 9, the claim recites the computer program product of claim 2, and is similarly analyzed. 

Regarding claim 10, the claim recites the computer program product of claim 3, and is similarly analyzed. 

Regarding claim 12, the claim recites the computer program product of claim 6, and is similarly analyzed. 

Regarding claim 13, Sarikaya teaches: The computer program product of claim 10. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”)).  

Regarding claim 14, Sarikaya teaches: A system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor ([Col. 31, ln. 29-33] e.g., "The computing functionality 1802 may perform any of the functions described above when the hardware processor device(s) 1804 carry out computer-readable instructions stored in any storage resource or combination of storage resources.") of claim 1, and is similarly analyzed.

Regarding claim 15, the claim recites the computer program product of claim 2, and is similarly analyzed. 

Regarding claim 16, the claim recites the computer program product of claim 3, and is similarly analyzed. 

Regarding claim 18, the claim recites the computer program product of claim 6, and is similarly analyzed. 

Regarding claim 19, Sarikaya teaches: The system of claim 16. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya in view of Thieberger (US 2013/0103624 A1).

Regarding claim 4, Sarikaya teaches: The computer-implemented method of claim 2.
	However, Sarikaya does not explicitly teach: wherein the prediction predicts the user input without any hardcoded rules or templates for input generation.  
	Thieberger teaches: wherein the prediction predicts the user input without any hardcoded rules or templates for input generation ([0504] e.g., "predicts the user's expected response" [0491] e.g., "the partners are virtual entities that are available for the shared experience with the user essentially without constraints related to activities of the virtual entities in the virtual world").  
(Thieberger, [0006] e.g., "there is a need to be able to discern specific details regarding a user's preferences in order to make more accurate user models and improve content personalization for users.").

Regarding claim 11, the claim recites the computer program product of claim 4, and is similarly analyzed. 

Regarding claim 17, the claim recites the computer program product of claim 4, and is similarly analyzed. 

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya in view of Mukherjee et al. (US 2018/0018741 A1, hereinafter Mukherjee).

Regarding claim 7, Sarikaya teaches: The computer-implemented method of claim 1.
	However, Sarikaya does not explicitly teach: embodied in a cloud-computing environment.
([0039] e.g., "In various embodiments, one or more cloud computing environments are used to create, and/or deploy, and/or operate an application that can be any form of cloud computing environment").
Sarikaya and Mukherjee are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarikaya to incorporate the method of using historical data of Mukherjee The motivation/suggestion for doing this would be for the purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form. (Mukherjee [0007] e.g., "The purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form.").

Regarding claim 20, Sarikaya teaches: The system of claim 15.
	However, Sarikaya does not explicitly teach: embodied in a cloud-computing environment.
	Mukherjee teaches: embodied in a cloud-computing environment ([0039] e.g., "In various embodiments, one or more cloud computing environments are used to create, and/or deploy, and/or operate an application that can be any form of cloud computing environment").
Sarikaya and Mukherjee are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary (Mukherjee [0007] e.g., "The purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126